UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 98-20050
                          __________________


     JAMES L. BOLDS,

                                              Plaintiff-Appellant,

                                versus

     KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant-Appellee.

          ______________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-1915)
          ______________________________________________

                            October 1, 1999

Before POLITZ, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James L. Bolds appeals from the district court’s judgment

affirming the Commissioner’s denial of Bolds’ application for

disability and supplemental security income (SSI).            Finding the

Commissioner’s   decision   supported    by    substantial   evidence,   we

affirm.

     Bolds applied for disability and SSI benefits, alleging that

he was disabled due to diabetes mellitus and a visual impairment.

After a hearing, the administrative law judge (ALJ) found that

Bolds was not disabled.     The Appeals Council remanded the case to


    *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
the   ALJ   for       evaluation     of   Bolds’     mental      impairment      and    the

credibility of his testimony.                On remand, the ALJ held a second

hearing and again found Bolds not disabled.                      The Appeals Council

denied his request for additional review.

      Pursuant to 42 U.S.C. section 405(g), Bolds sought review of

the Commissioner’s determination in the district court.                                 The

parties consented to trial by magistrate judge.                    After hearing the

parties’        arguments     on    their    respective       motions      for    summary

judgment,       the    magistrate     judge      found   substantial       evidence      to

support the Commissioner’s finding that Bolds was not disabled and

affirmed the Commissioner’s denial of both SSI and disability

benefits.

      If substantial evidence supports the Commissioner’s findings,

they are conclusive and must be affirmed.                   Spellman v. Shalala, 1
F.3d 357, 360 (5th Cir. 1993).                     A finding of no substantial

evidence is appropriate only if no credible evidentiary choices or

medical findings exist to support the decision.                    Hames v. Heckler,

707 F.2d 162, 164 (5th Cir. 1983).

      The Commissioner uses a sequential five-step test to determine

whether     a    claimant     qualifies      as    “disabled”      under    the   Social

Security regulations.              Leggett v. Chater, 67 F.3d 558, 563 (5th

Cir. 1995). In this five-step inquiry, the Commissioner considers:

(1) whether the claimant is currently engaged in substantial

gainful activity; (2) whether the claimant has a severe impairment;

(3)   whether         the   impairment      is    listed,   or    equivalent       to    an

impairment listed in Appendix I of the regulations; (4) whether the

impairment prevents the claimant from doing past relevant work;

                                             2
and,   (5)   whether   the   impairment   prevents   the   claimant   from

performing any other substantial gainful activity. Id. at 563 n.2.

The claimant bears the burden of proving disability for the first

four steps.    See Leggett, 67 F.3d at 564.      If, at any step of the

inquiry, the Commissioner finds that the claimant is or is not

disabled, the inquiry is terminated.       Id.

       Here, the ALJ found that Bolds had not engaged in substantial

gainful activity since November 14, 1989.        In particular, the ALJ

found that Bolds suffered from severe forms of diabetes mellitus,

diabetic retinopathy, and keratoconus as well as a non-severe

depressive disorder.     None of Bolds’ ailments, either considered

individually or in combination, however, met the requirements of

the impairments listed in Appendix I of the regulations.         Because

Bolds could not be found disabled based solely upon consideration

of medical factors, the ALJ assessed Bolds’ residual functional

capacity.     In doing so, the ALJ considered Bolds’ testimony in

combination with the objective record evidence.        Although the ALJ

determined that Bolds was unable to perform his past relevant work

as a result of the exertional level demanded, the ALJ--relying in

large part upon the medical opinions of Bolds’ treating physicians-

-did find that Bolds had the residual functional capacity to

perform light work.      Based upon the testimony of the vocational

expert, the ALJ concluded that Bolds had work skills (acquired from

past work) that could be applied to other skilled or semi-skilled

work functions.    The ALJ therefore determined that Bolds was not

entitled to SSI and disability benefits.

       Bolds argues that the ALJ failed to indicate the reasons for

                                    3
discrediting Bolds’ testimony concerning his subjective evidence of

pain.    We recognize that pain alone can be disabling if connected

to a medically determinable impairment and that the ALJ has a duty

to pass on the issue of the truth and reliability of complaints of

subjective pain.      Scharlow v. Schweiker, 655 F.2d 645, 648-49 (5th

Cir. Unit A 1981).

       Although recognizing that Bolds took certain pain medication

twice a day, the ALJ found no documented impairment capable of

producing the severe back pain alleged by Bolds.             The ALJ noted

that although Bolds testified that he experienced adverse side

effects to medications, the evidence did not indicate that he had

made such complaints to treating physicians.            Moreover, the ALJ

found that Bolds’ testimony regarding the severity of his symptoms

and limitations was not consistent with his medical regimen, daily

activities, or the objective evidence of record.               Under these

circumstances, we find that the ALJ adequately indicated the

credibility choices made in determining that Bolds’ complaints of

pain    were   not   credible.     Thus,    we   conclude   that   there   is

substantial       evidence   to   support    the    Commissioner’s    final

determination.

       AFFIRMED




                                     4